        Case 1:18-cv-00093-BLW Document 52 Filed 06/17/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


ROBERT MATTHEW GODSILL,
individually,                             Case No. 1:18-CV-00093-BLW

                   Plaintiff,             ORDER OF DISMISSAL

v.

AMERICOLD REALTY TRUST, an
Oregon Corporation; and
AMERICOLDLOGISTICS, LLC, a
Delaware Limited Liability
Company,

                   Defendants.



      The parties having filed a Stipulation of Dismissal, and good cause

appearing therefor, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that the Stipulation of Dismissal (Dkt. 51) is APPROVED, and that this case is

DISMISSED WITH PREJUDICE and with each party to bear its own attorney fees

and costs.

      IT IS FURTHER ORDERED that the Clerk close this case.
                                                           DATED: June 17, 2020


                                                            75.�w�
                                                            B. Lynn Winmill
                                                            United States District Judge

ORDER OF DISMISSAL - 1
